Title: John Wayles Eppes to Thomas Jefferson, 20 March 1811
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            
              Dear Sir
              Mill Brook March. 20. 1811.
            
            My being uncertain whether you had returned from Bedford prevented my writing before I left washington—  The rancour of party was revived with all its bitterness during the last Session of Congress—United by no fixed principles or objects & destitute of every thing like American feeling, so detestable a minority never existed in any country—Their whole political creed is contained in a single word “opposition”—They pursue it without regard to principle, to personal reputation or the best interests of their country— If I had not removed from the only District in which I believe I could be elected feeble as the aid I could afford to the administration would be I could not reconcile to my principles a withdrawal from Congress at the present moment— I consider the scenes of 1798 & 1799. again approaching— Our principles are staked on the support of Mr Madison—A change in our foreign relations would enable him to ride triumphant, put down his opponents in Congress & silence the growlings of those who ought to possess his entire confidence—
             If you have any m. melon seed of the fine kinds— any very early corn— be good enough to send me a little by the servant who goes for Francis—I am in the midst of rubbish—The workman has failed in his contract and I shall have the hammers about me for six weeks to come—I have just completed the roof over the two small two story buildings which I have united—I have still another house to join—
             our winter has been unfavorable for Wheat—The crop in this neighbourhood except on our Tobo lotts is alive and no more—
            present me affectionately to the family and accept for your health & happiness every wish of
            
              Yours affectionately
              
 Jno: W: Eppes
            
          
          
              P.S. I have directed Tom to come to New Canton the first day with Francis—It will be I fear rather a long ride for him 33. miles—he has however frequently rode that distance in the day—I would have sent the Gig but I did not know how the servant could bring his pony & it would be death to Francis to leave him—It will be necessary for Tom to take a fine day for starting as Francis’s great coat would afford him no protection in case of rain—
          
        